Citation Nr: 0305233	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed pulmonary 
embolism and infarct, to include as due to the service-
connected back condition.  

2.  Entitlement to service connection for a claimed 
hypertension, to include as due to the service-connected back 
condition.  

3.  Entitlement to service connection for claimed phlebitis 
or other vascular disease, to include as due to the service-
connected back condition.  

4.  Entitlement to service connection for claimed 
hyperkalemia and renal thrombosis disability, to include as 
due to the service-connected back condition.  






REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1981 to July 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the RO.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims of service connection has been developed.  

2.  The veteran did not manifests findings referable to a 
pulmonary embolism or infarct, high blood pressure, phlebitis 
or hyperkalemia or renal thrombosis in service or for many 
years thereafter.  

3.  There is no competent evidence to show that any pulmonary 
embolism or infarct, hypertension, phlebitis or hyperkalemia 
or renal thrombosis was due to any event in service.  

4.  The veteran is not shown to have developed a pulmonary 
embolism or infarct, phlebitis or hyperkalemia or a renal 
thrombosis that was caused or aggravated by the service-
connected low back condition.  

5.  There is no competent evidence to show that the veteran 
has any hypertension that was caused or aggravated by his 
service-connected low back disability.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have current disability 
manifested by a pulmonary embolism or infarct due to disease 
or injury that was incurred in or aggravated by active 
service; nor may any be presumed to have been incurred in 
service; nor is any proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).  

2.  The veteran is not shown to have current disability 
manifested by hypertension due to disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred in service; nor is any 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2002).  

3.  The veteran is not shown to have current disability 
manifested by phlebitis or other vascular condition due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any be presumed to have been incurred 
in service; nor is any proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).  

4.  The veteran is not shown to have current disability 
manifested by hyperkalemia or renal thrombosis due to disease 
or injury that was incurred in or aggravated by active 
service; nor may any be presumed to have been incurred in 
service; nor is any proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, a the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain chronic diseases shall also be granted service 
connection if manifested to a compensable degree during the 
applicable presumptive period after service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).  

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The veteran is service-connected for a back condition, 
characterized as "HNP, L4-S1, with traumatic arthritis, s/p 
laminectomy and laminotomy with lysis of adhesions."  This 
disability has been rated as 60 percent disabling, effective 
since July 1, 1999.  

In April 2000, he submitted a claim for service connection 
for pulmonary embolism or infarct, hypertension, phlebitis 
and hyperkalemia or renal thrombosis.  The veteran attached 
treatment records from his recent hospitalization at a 
private facility, and asked that VA review his service 
medical records and post service VA treatment records to 
determine service connection for the claimed conditions.  

In letters dated May 2000 and March 2001, the RO informed the 
veteran what evidence was needed in order to establish 
entitlement, what evidence was needed from him, and what 
action would be taken if the necessary information or 
evidence was not received.  

In an August 2001 rating decision, the RO denied the 
veteran's claims.  In his December 2001 Notice of 
Disagreement, the veteran indicated that his conditions were 
due to his service-connected back condition.  Specifically, 
he noted that he was submitting medical evidence from a 
private physician to support his lay opinion.  

The RO reviewed the December 2001 letter from Robert H. 
Seamon, M.D., but determined that the letter had no probative 
value, as it was unsigned.  The RO again denied the veteran's 
claims.  The veteran filed his VA Form 9 in April 2002.  

Subsequently, VA Form 646 was submitted by an agent of the 
veteran's accredited representative in May 2002.  
Additionally, a written brief presentation, dated in October 
2002, was also submitted.  

The veteran next submitted argument, in a communication 
received by VA in November 2002, averring that he was in 
disagreement with the arguments expressed in the written 
brief presentation and adopted instead the positions asserted 
in the VA Form 646.  

Specifically, the veteran disagreed that his case should be 
remanded to the RO, as advocated in the October 2002 written 
brief presentation.  Because the Board concludes that a 
remand is not warranted in this case, the Board determines 
that no further action on this question is warranted.  

A careful review of the veteran's service medical records 
shows that they are devoid of any reference to a pulmonary 
embolism or infarct, high blood pressure, phlebitis or 
hyperkalemia or renal thrombosis.  They do show that the 
veteran had numerous back-related complaints.  

The veteran was administratively discharged after six months 
of service.  Subsequently, service connection for his low 
back disability was established in a September 1981 rating 
decision.  The RO noted that the veteran recently had surgery 
for a herniated disc, at L4-S1, s/p laminectomy.  

A review of the evidence submitted subsequent to service 
shows that the veteran had extensive treatment for, and 
multiple procedures performed on, his service-connected low 
back condition.  The additional records show that he also 
suffered an intervening back injury in February 1986.  A 
record dated March 1992 reveals that he was placed on 
bedrest.  In September 1994, he underwent further back 
surgery.  

However, findings referable to a pulmonary embolism or 
infarct, high blood pressure, phlebitis or hyperkalemia or 
renal thrombosis are not shown until many years after 
service.  The first reference to a pulmonary embolism or 
infarct, high blood pressure, phlebitis or hyperkalemia or 
renal thrombosis was in a discharge summary from a private 
hospital dated in January 2000.  

Specifically, that report notes that the veteran presented to 
the emergency room with acute shortness of breath that had 
become progressively worse over a one week period.  The 
veteran reported losing consciousness the day prior to 
admission, and two times subsequently, with a fall.   It was 
noted that testing revealed a high probability for a 
pulmonary embolism and that the veteran did not have a 
history of deep venous thrombosis.  

The veteran's blood pressure was noted to be 136/84.  The 
veteran's past medical history was noted to be significant 
for back pain and his past surgical history was noted to be 
significant for two lumbar laminectomies.  

The veteran was admitted to the intensive care unit at the 
hospital where additional studies were ordered.  He was 
transferred out of the ICU when he became stable, and all 
work-ups indicated no chest pathology.  A Greenfield filter 
was recommended to prevent further episodes.  The veteran was 
noted to have an uneventful recovery and was discharged home 
in stable condition.  

A record associated with that admission showed that he would 
able to return to work in February 2000 with no restrictions.  

Although a November 2000 VA examination reported that the 
veteran was employed as a "physical therapy" teacher, the 
records from his employers showed that he was employed as a 
physical education instructor and a health teacher from at 
least 1995 until approximately June 2000.  That report also 
notes that the veteran experienced DVT while at work and that 
he had not missed any work secondary to his back, prior to 
having suffered the blood clot.  

An April 2001 letter from a VA physician noted that the 
veteran would be on Coumadin indefinitely due to his January 
2000 illness.  

A December 2001 letter from the veteran's private physician 
recounted that the veteran had low back problems, resulting 
in two lower back surgeries, the first, in 1981 following 
reported in-service injury approximately four months earlier; 
and the second, reportedly in 1994.  The examiner next 
stated:  

After that time, [the veteran] ha[d] had 
some continued lower back pains and 
subsequently was hospitalized for an 
additional problem and deep venous 
thrombosis requiring treatment with 
anticoagulation and a Greenfield filter.  
[The veteran] had a complete work-up at 
the hospital at that time which did not 
suggest any clear cut underlying cause 
for the deep venous thrombosis and 
pulmonary embolism.  It [was] conceivable 
that he [might] be somewhat predisposed 
to deep venous thrombosis based on some 
relative immobility from his previous 
lower back problems.  At this point in 
time, [the doctor] did not know any way 
that this issue could be further 
resolved.  

Based on its review of the evidentiary record in its 
entirety, the Board finds that the preponderance of the 
evidence in this case is against the veteran's claims of 
service connection.  

First, the Board finds that the evidence shows that none of 
the claimed conditions was manifested in service or first 
diagnosed earlier than January 2000.  Significantly, it is 
not shown that the veteran currently is suffering from 
hypertension that can be attributed to any event in service.  
The evidence in this regard cannot serve to establish that 
any of these conditions was incurred in service.  See 38 
C.F.R. § 3.303(d).  No competent evidence has been presented 
to show that the veteran has any claimed disability due to 
disease or injury that was incurred in or aggravated by 
service.  

The evidence also does not present any basis for concluding 
that any chronic disease was manifested to a compensable 
degree during an applicable presumptive period after service.  
See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Lastly, in connection with the veteran's lay assertions that 
there is a connection between his service-connected low back 
disability and the claimed pulmonary embolism or infarct, 
hypertension, phlebitis or other vascular disease, or 
hyperkalemia or renal thrombosis, the Board finds that the 
evidentiary record does not show that the none of the claimed 
conditions was caused or aggravated by the service-connected 
back disability.  

The veteran's statements, standing alone, cannot constitute 
competent evidence since they are from a lay witness who 
cannot render medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board also determines that the December 2001 statement 
from Dr. Seamon is of limited probative value for the purpose 
of establishing service connection on a secondary basis.  

First, the opinion on review is not shown to involve more 
than mere speculation in stating that it was "conceivable" 
the veteran might have been "somewhat predisposed" to 
developing a deep vein thrombosis due to "relative 
immobility" from the service-connected back disability.  
Certainly, on its face, it cannot be viewed as providing any 
basis for relating the development of any hypertension to the 
service-connected back disability.  

As such, it cannot be considered to be probative with respect 
to the issues at hand.  Cf. Bostain v. West, 11 Vet. App. 
124, 127 (1998) (medical opinion which merely states that 
pre-existing condition may have contributed to his ultimate 
demise is too speculative to establish a plausible claim).  
See also Obert v. Brown, 5 Vet. App. 30 (1993) (opinion 
relating patient may have been having some symptoms of 
multiple sclerosis for many years prior to date of diagnosis 
is speculative).  

More importantly, the Board finds that the medical opinion is 
based on a factual premise that is not shown to be supported 
by the entire evidentiary record.  The examiner in this 
regard appears to have relied solely on history provided by 
the veteran.   

The Board notes that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, cannot constitute 
"competent medical evidence"...[and] a bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The Board notes in this regard that the veteran was employed 
as a physical education instructor from at least 1995 until 
approximately June 2000.  Importantly, the VA examiner at his 
November 2000 VA examination relayed that the veteran had not 
miss any work due to his back condition and had only been 
immobile, for one week, at the time of his January 2000 
hospitalization.  On this record, it cannot be stated that 
the veteran had been rendered immobile due to service-
connected disability alone.  Almost six years had passed 
between the date of his shortness of breath symptoms which 
led him to be hospitalized in January 2000, and his back 
surgery in 1994.  

Thus, because the opinion was based on an inaccurate factual 
premise it can have no probative value, Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993).  Accordingly, the Board 
concludes that the weight of the evidence is also against the 
claims of service connection for a pulmonary embolism and 
infarct, hypertension, phlebitis or other vascular disease, 
and hyperkalemia and renal thrombosis as secondary to the 
veteran's service-connected low back disability.  

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective on November 9, 2000.  

The Board concludes that VA's duties pursuant to the Act have 
been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified of the RO's decisions.  He was further notified 
of the information and evidence required in this case, and 
the ramifications of the failure to provide such information 
and evidence, in the May 2000 and March 2001 letters sent to 
him by the RO.  Thus, VA has met its duty to inform the 
veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Although the RO determined that the December 2001 
letter submitted by the veteran's private physician had no 
probative value because it was unsigned, and a signed copy 
was again submitted.  Because the Board has concluded that 
the medical opinion has no probative value as to the issues 
at hand, the action on the part of the RO cannot be viewed as 
being prejudicial to the veteran.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Hence, in this case, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.



ORDER

Service connection for a pulmonary embolism and infarct is 
denied.  

Service connection for hypertension is denied.  

Service connection for phlebitis or other vascular disease is 
denied.  

Service connection for hyperkalemia and renal thrombosis 
disability is denied.  


		
	STEPHEN L. WILKINS
Veterans Law Judge,
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

